DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Zhu et al. (U.S. PGPub 2016/0198469) teaches  downlink resources destined for a particular UE are signaled to the UE in a scheduling assignment message which contains a DCI field. The DCI field specifies certain characteristics of the downlink channel information of the downlink resources assigned to the mobile on the PDSCH. For example, the DCI field includes a resource allocation field which contains a header and a resource block assignment field which specifies the exact PRBs or RBGs that the UE is assigned on the PDSCH (See [0018]).
The prior art of Koivisto et al. (U.S. PGPub 2015/0319742) teaches  Currently, three different PDSCH resource allocation scheme are defined in the 3GPP standard. PDSCH resource allocation type 0 allocates the PHY to PDSCH in resource block groups (RBGs), with each RBG consisting of consecutive PRBs (i.e., consecutive localized VRBs). The number of PRBs per RBG, P, ranges from one (1) to four (4) and is determined by the system bandwidth, i.e., N.sup.DL.sub.RB PRB pairs, as specified in 3GPP TS 36.213. However, this allocation scheme is not compatible with the range of N, the number of PRBs per ePDCCH set (See [0038]).
The prior art of Park et al. (U.S. PGPub 2015/0304997) teaches  if the UE receives information of CSI-RS #1 and CRS #1 with which a QCL assumption is made and associated information, through the PQI field of DLG1 and receives information of CSI-RS #2 and CRS #2 with which a QCL assumption is made and associated information, through the PQI field of DLG2, the UE detects a DM-RS based PDSCH from a layer corresponding to DLG1 by applying a QCL assumption between a DM-RS antenna port and CSI-RS #1 and between the DM-RS antenna port and CRS #1 and detects a DM-RS based PDSCH from a layer corresponding to DLG2 by applying a QCL assumption between a DM-RS antenna port and CSI-RS #2 and between the DM-RS antenna port and CRS #2 (See [0158]).
The prior art of Kim et al. (U.S. PGPub 2015/0078271) teaches In a QCL environment, the BS signals QCL information about a transmission point from which DM RS is transmitted, to the UE using a DCI field such that the UE appropriately performs data demodulation. That is, the BS may signal a channel for transmitting NZP CSI-RS among configured multiple NZP CSI-RSs, through which DM RS is transmitted, to the UE using a specific field of DCI. For example, when the BS may add a 2-bit field to DCI and the corresponding bits is 00, 01, and 10, the bits may indicate a first NZP CSI-RS, a second NZP CSI-RS, and a third NZP CSI-RS, respectively, to indicate QCL information. That is, in the case of 00, the UE assumes that the received DM RS is transmitted from a channel through which the first NZP CSI-RS is transmitted and performs data demodulation (See [0180]).
The prior art of Chen et al. (U.S. PGPub 2014/0036804) teaches the signaling of quasi co-location assumption indications may be associated with a set of RRC-configured states. For example, for PDSCH, one or more states (e.g., quasi co-location states) may be defined, which indicate "quasi co-location" with a specific non-zero power (NZP) CSI-RS resource in the CoMP measurement set. For PDSCH demodulation, the UE may be informed through dynamic Downlink Control Information (DCI) signaling of the predefined state for a given subframe (See [0054]).
Claims 14-18 appear to be novel and inventive because prior art fails to show or teach receiving first information related to resource allocation for the PDSCH in frequency domain, wherein a plurality of resource blocks is allocated for the PDSCH based on the first information, wherein the plurality of resource blocks is divided into a first resource group or a second resource group, with each resource group comprising one or more resource blocks; receiving second information including a field for indicating a first state and a second state, wherein each of the first state and the second state includes information related to a reference signal for a Quasi-co-Location (QCL) relationship; and receiving the PDSCH based on the first resource group and the second resource group, wherein based on the first resource group and the second resource group being non- overlapped in frequency domain, (i) the PDSCH received on the first resource group is received based on the first state associated with the first resource group, and (ii) the PDSCH received on the second resource group is received based on the second state associated with the second resource group, as claimed.
Claims 19-26 appear to be novel and inventive for reasons similar to claim 14 above.
Claims 27-31 appear to be novel and inventive because prior art fails to show or teach transmitting first information related to resource allocation for the PDSCH in frequency domain, 5 USActive\1 18811697\V-1Application No.: TBADocket No.: 8737.02066.US21 wherein a plurality of resource blocks is allocated for the PDSCH based on the first information, wherein the plurality of resource blocks is divided into a first resource group or a second resource group, with each resource group comprising one or more resource blocks; transmitting second information including a field for indicating a first state and a second state, wherein each of the first state and the second state includes information related to a reference signal for a Quasi-co-Location (QCL) relationship; and transmitting the PDSCH based on the first resource group and the second resource group, wherein based on the first resource group and the second resource group being non- overlapped in frequency domain, (i) the PDSCH transmitted on the first resource group is transmitted based on the first state associated with the first resource group, and (ii) the PDSCH transmitted on the second resource group is transmitted based on the second state associated with the second resource group, as claimed.
Claims 32-33 appear to be novel and inventive for reasons similar to claim 27 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/10/2022